—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered September 1, 1998, convicting her of reckless endangerment in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was charged with the shooting death of her estranged husband. On the tape of her telephone call to the 911 emergency number, the defendant can be heard calling the name of another man. The court admitted into evidence love letters written by the defendant to this other man, which had been discovered by the victim several weeks before the shooting. The court properly determined that the letters served as background information in that they aided the jury in understanding the relationship between the defendant and the victim, as well as events surrounding the commission of the crime (see, People v Till, 87 NY2d 835; People v Montanez, 41 NY2d 53; People v Gines, 36 NY2d 932). The letters were also probative of the defendant’s motive to disregard the “substantial and unjustifiable risk” of death posed by her conduct (Penal Law § 15.05 [3]; see, Penal Law § 125.15 [1]; People v Flayhart, 72 NY2d 737).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.